Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered November 22, 2011, which, inter alia, granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied, without prejudice to renewal after discovery.
It was premature to consider defendants’ cross motion for summary judgment before plaintiff deposed First Deputy Commissioner Raphael Pineiro and the NYPD representative. Those examinations might have led to additional information and discovery, none of which plaintiff had been able to obtain or compel prior to the court’s decision on the cross motion. Concur — Tom, J.E, Moskowitz, Richter and Clark, JJ.